DETAILED ACTION
	This office action is in response to the application filed 05/25/2021.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “controlling each of the series connected MOSFET transistors of the first bank to switch at staggered times during each cycle of a switching frequency that is greater than the first frequency; controlling each of the series connected MOSFET transistors in the second bank to switch at staggered times during each cycle of the switching frequency; controlling each of the series connected MOSFET transistors in the third bank to switch at staggered times during each cycle of the switching frequency; and controlling each of the series connected MOSFET transistors in the fourth bank to switch at staggered times during each cycle of the switching frequency” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “control each of the plurality of MOSFET transistors of the first bank to switch at staggered times during each cycle of a switching frequency that is a greater than the first frequency; control each of the plurality of MOSFET transistors in the second bank to switch at staggered times during each cycle of the switching frequency; control each of the plurality of MOSFET transistors in the third bank to switch at staggered times during each cycle of the switching frequency; and control each of the plurality of MOSFET transistors in the fourth bank to switch at staggered times during each cycle of the switching frequency” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 14 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “switching each of the plurality of series connected MOSFET transistors of the first bank at staggered times during each cycle of a switching frequency that is greater than the first frequency; switching each of the plurality of series connected MOSFET transistors in the second bank at staggered times during each cycle of the switching frequency; and switching, at the first frequency, each transistor of the third plurality of series connected transistors and the fourth plurality of series connected transistors” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0280052, US 2003/0043611, US 5,973,368, and US 8,472,221 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838